Citation Nr: 0809396	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left little finger fracture.   


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 












INTRODUCTION

The veteran served on active duty from November 1988 to March 
1989. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which denied the above 
claim. 


FINDING OF FACT

The veteran's left little finger disability is manifested by 
x-ray findings of degenerative joint disease and complaints 
of discomfort with use.


CONCLUSION OF LAW

The criteria for the entitlement to a disability rating of 10 
percent, but no higher, for residuals of a left little finger 
fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5230 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his representative, if any) of 
any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim by an agency of original jurisdiction.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. 
January 30, 2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vasquez-Flores, slip op. at 5-6. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in April 2005 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above.  The April 2005 letter, 
however, did not describe the particular rating criteria used 
in evaluating a finger disability or discuss what evidence 
was necessary with respect to the rating criteria or the 
effective date of an award.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, which VA is required to rebut.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original November 2004 letter.  First, in a March 2006 
letter, the veteran was notified that disabilities are rated 
on the basis of diagnostic codes, and was told of the need to 
present evidence to meet the rating criteria and to establish 
an effective date of an award.  The specific rating criteria 
for evaluating the finger were provided to the veteran in the 
June 2006 statement of the case.  Thus, the flaws in the 
April 2005 letter were cured before transferring the appeal 
to the Board in February 2007.  

Additionally, the veteran's statements reflect that he had 
actual knowledge of the evidence necessary for an increased 
rating of his finger disability.  In his June 2006 appeal to 
the Board, the veteran stated that the RO failed to consider 
the arthritis in his left little finger, indicating that he 
understood that although limitation of motion for the little 
finger is noncompensable, an increased rating for arthritis 
is available in some circumstances.  Accordingly, he 
demonstrated an understanding of the evidence of 
symptomatology necessary for a higher disability rating.  As 
such, the Board finds that he had actual knowledge of the 
particular rating criteria used in evaluating his disability 
and of what evidence was necessary for an increased rating, 
and therefore was not prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO provided the veteran 
with a VA examination.  The veteran has indicated that he has 
not sought treatment for his left little finger disability, 
and there is no indication in his claims file that he sought 
such treatment; accordingly, no additional records could be 
obtained.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


II.  Increased Rating for Little Finger

The veteran was initially granted service connection for 
residuals of a left little finger fracture in a June 1989 
rating decision and was assigned a noncompensable rating 
under DC 5230, effective on March 3, 1989, the date his claim 
was received.  The veteran contends that his disability is 
worst than it is currently rated.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the veteran's 
disability remained constant with respect to the applicable 
schedular criteria. 

Under DC 5230, which pertains to limitation of motion of the 
ring or little finger, a noncompensable rating is assigned 
for any limitation of motion of the ring or little finger of 
either the minor or major hand, regardless of the degree of 
limitation.

Pursuant to DC 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of the 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation; while X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, DC 5003.  For the purposes of rating a disability from 
arthritis, multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on parity with 
major joints.  See 38 C.F.R. § 4.45(f).

With any form of arthritis, painful motion is an important 
factor of disability.  38 C.F.R. § 4.59.  The intention of 
the schedule is to recognize painful motion with joint 
pathology as productive of disability and to recognize an 
actually painful joint, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and be evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, when the maximum rating for 
limitation of motion of a joint has already been assigned, a 
finding of pain on motion cannot result in a higher rating.  
Id.

In April 2005, the veteran reported that his finger had not 
been treated since it was fractured during basic training in 
December 1988, and there is no evidence in the claims file 
indicating that he has since sought VA or private treatment 
for his finger.  

In February 2006, the veteran underwent a VA examination of 
the hands and fingers.  He complained of discomfort with use 
of the distal joint of his left little finger, which was 
mainly brought about when lifting 15 pounds or greater or 
with griping activities; such activities were part of his job 
as a loader at a warehouse.  He denied weakness or restricted 
range of motion during flare-ups.  The veteran reported that 
he had no periods of incapacitation over the past 12 months 
due to his finger disability.  

The examiner noted that the veteran was left hand dominant.  
The examiner reported that the DIP joint of the left little 
finger flexed to 40 degrees and the veteran could actively 
flex the joint to 60 degrees without pain; the DIP joint 
could be passively extended to 0 zero degrees, however, the 
veteran was unable to extend the finger on his own.  The MCP 
joint of the little finger extended to 0 degrees and flexed 
to 90 degrees without pain.  The PIP joint of the little 
finger extended to zero degrees and flexed to 90 degrees 
without pain.  The examiner reported that there was no 
weakness, fatiguability, incoordination, additional 
functional impairment, or additional restricted range of 
motion following repetitive stress testing against 
resistence.  Finally, the examiner noted that x-rays 
indicated degenerative joint disease of the left short 
finger.  The February 2006 x-rays of the left little finger 
showed degenerative osteoarthritis changes at the DIP joint 
of the fifth finger with spurring, some narrowing of the 
joint space, and slight deformity.  

The veteran is currently in receipt of the maximum schedular 
evaluation (0 percent) for DC 5230, so a higher rating under 
this code is not warranted.  However, a 10 percent rating for 
each major joint or group of minor joints affected by 
arthritis may be granted under DC 5003.  See 38 C.F.R. §§ 
4.45, 4.71a, DC 5003.  Read together, Diagnostic Code 5003 
and 38 C.F.R. § 4.59 provide that painful motion of a group 
of minor joints caused by degenerative arthritis established 
by X-ray evidence, is deemed to be limited motion-even 
though there is no actual limitation of motion-and entitled 
to a minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 487-88 (1991).  
In light of the x-ray findings of degenerative joint disease 
of the left short finger and complaints of discomfort with 
use, a 10 percent disability rating is warranted under DC 
5003.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  In the absence of 
x-ray evidence of the involvement of 2 or more major joints 
or two or more minor joint groups, a rating in excess of 10 
percent is not warranted under DC 5003.


ORDER

Entitlement to a 10 percent rating, and not higher, for 
residuals of a left little finger fracture is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


